Citation Nr: 0706670	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  05-21 315A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to higher initial evaluations for mechanical 
low back pain, evaluated as 10 percent disabling from April 
26, 2004, and as 20 percent disabling from February 24, 2005.

2.  Entitlement to an initial compensable rating for 
bronchitis.


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1994 to June 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  By the November 2004 decision, the RO 
awarded service connection for the disabilities at issue, 
effective from April 26, 2004.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the questions 
currently under consideration were placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
original ratings, the Board has characterized the rating 
issues on appeal as set forth on the preceding page.  (By a 
June 2005 decision, the RO staged the original rating for 
service-connected back disability-10 percent from the date 
service connection was awarded and 20 percent from February 
24, 2005.)

The veteran requested that she be afforded a hearing before a 
Decision Review Officer (DRO) at the RO in July 2005.  The 
veteran was informed in March 2006 that she was scheduled for 
a hearing at the RO in May 2006.  The veteran failed to 
appear for the hearing.  Accordingly, the veteran's request 
for a hearing is treated as withdrawn and the Board will 
adjudicate the claim based on the evidence of record.  




FINDINGS OF FACT

1.  For the period from April 26, 2004, to February 24, 2005, 
the veteran's mechanical low back pain was manifested by mild 
to moderate pain on flexion, with normal motion.  

2.  For the period from February 24, 2005, the veteran's 
mechanical low back pain has been manifested by mild to 
moderate pain on flexion with decreased motion on repetitive 
testing.

3.  Pulmonary function testing conducted in April 2003 
revealed that the veteran's service-connected bronchitis was 
manifested by FEV-1/FVC of 68 percent of the predicted value.  

4.  Pulmonary function tests of record from September 8, 
2004, and May 31, 2006, revealed that the veteran's service-
connected bronchitis is not manifested by abnormal pulmonary 
function.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
mechanical low back for the period from April 26, 2004, to 
February 24, 2005, have not been met.  38 U.S.C.A. § 1155 
(West 2002 and Supp. 2006); 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5003, 5242 (2006).

2.  The criteria for a rating in excess of 20 percent for 
mechanical low back from February 24, 2005, have not been 
met.  38 U.S.C.A. § 1155 (West 2002 and Supp. 2006); 38 
C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5242 (2006).

3.  The criteria for a 30 percent rating for bronchitis have 
been met for the period from April 26, 2004, to September 8, 
2004.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2006); 
38 C.F.R. § 4.97, Diagnostic Code 6600 (2006).

4.  The criteria for a compensable rating for bronchitis have 
not been met for the period since September 8, 2004.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2006); 38 C.F.R. 
§ 4.97, Diagnostic Code 6600 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's service medical records (SMRs) reveal that the 
veteran reported low back pain in December 1994.  She 
reported upper and lower back pain in August 1995.  She was 
diagnosed with mechanical low back pain and trapezius pain.  
In February 1996 the veteran reported low back pain and 
breathing problems.  She was diagnosed with thoracic strain.  
The veteran was seen for an upper respiratory infection in 
March 1996.  The veteran was noted to have a lower 
respiratory infection in April 1996.  The veteran was seen 
for low back pain in February 1997.  In May 1997 the veteran 
was seen for shortness of breath on several occasions.  In 
June 1997 the veteran was noted to have resolving bronchitis.  
She was noted to have reactive airway disease.  Chest x-rays 
were noted to be normal.  At the time of her separation 
examination in May 1998 the veteran reported bronchitis, 
chest pain, shortness or breath, and a back injury.  The 
examiner noted intermittent mechanical low back pain and 
reactive airway disease at the time of the separation 
examination.  

Associated with the claims file are VA outpatient treatment 
reports dated from January 1999 to May 2006.  In January 1999 
the veteran was seen for an upper respiratory infection.  The 
veteran reported low back pain, which she attributed to her 
kidneys in October 1999.  In July 2000 the veteran reported 
low back pain which she said radiated down to her left leg at 
times.  She also reported lumbar back pain in October 2000.  
In September 2005 the veteran reported chest pain and 
discomfort, heavy chest pressure, and difficulty breathing.  
She was noted to have an upper respiratory infection, most 
likely viral.  In December 2005 the veteran reported that her 
back ache was stable and her breathing was okay.  She denied 
shortness of breath.  Her lungs were clear to auscultation.  

Private treatment reports from R. Baker, M.D., dated from 
August 2003 to August 2004 were negative for any reference to 
the issues on appeal.

The veteran submitted a spirometry report from Brooklyn 
Medical Associates dated in April 2003.  The results of the 
pulmonary function test (PFT) revealed that the post-
bronchodilator FEV-1 was 86 percent of predicted value.  The 
FEV-1/FVC measure was 68 percent of predicted value.  The 
results of the test were interpreted by B. Hopen, M.D.  Dr. 
Hopen reported that the veteran had mildly elevated lung 
values, mild to moderate obstructive ventilatory impairment, 
and no post-bronchodilator improvement was noted.  

The veteran was afforded a VA respiratory examination on 
September 8, 2004.  The veteran reported three episodes of 
bronchitis per year since service and three episodes of 
pneumonia since 1996.  She reported shortness of breath with 
talking, walking, or with any physical activity.  She said 
inhalers did not help her.  Physical examination revealed 
that lungs were clear to auscultation and percussion.  No 
rhonchi, rales, thromboembolism, pulmonary hypertension, cor 
pulmonale, or sleep apnea were reported.  Chest x-rays were 
normal and pulmonary function testing revealed mild 
hyperinflation and the examiner said there was mild 
functional impairment.  The results of the PFT reported that 
the veteran had a FEV-1 value of 108 percent of predicted 
value.  The FEV-1/FVC measure was 106.  Normal spirometric 
values were noted to indicate the absence of any significant 
degree of obstructive pulmonary impairment and/or restrictive 
ventilary defect.  

The veteran was afforded a VA spine examination in September 
2004.  The veteran reported that she fell and injured her 
back during boot camp.  She said she has had pain in her low 
spine since that time.  She said she did not take medication 
for her back.  She was noted to ambulate with no assistive 
devices.  Range of motion testing of the lumbar spine 
revealed forward flexion of 90 degrees with pain.  Extension, 
right and left lateral bending, and right and left rotation 
were 30 degrees.  There was pain in the lumbar spine with 
straight-leg raising of 60 degrees.  There was mildly 
weakened motion in the lumbar spine against moderate 
resistance and sciatica.  Sensory examination was noted to be 
normal.  X-rays of the lumbar spine revealed early 
degenerative changes.  The examiner diagnosed the veteran 
with mild degenerative disease of the thoracic and lumbar 
spine.  The veteran denied incapacitating episodes that 
required bed rest.  The examiner said there was mild to 
moderate functional impairment affecting the veteran's 
ability to work and affecting her daily activities.  

The veteran was afforded another VA spine examination in 
February 2005.  The veteran reported flare-ups of 
thoracolumbar spine pain with bending and lifting.  She 
reported that she had not taken any leave from work due to 
her back problem.  She denied any incapacitating episodes or 
hospital admissions within the last twelve months due to her 
low back problems.  The veteran said she was able to dress, 
feed herself, and drive a car.  She said only recreational 
activities were affected by her spine disability.  Range of 
motion of the lumbar spine revealed forward flexion of 75 
degrees, extension of 10 degrees, left and right lateral 
bending of 30 degrees, and left and right rotation of 30 
degrees.  There was no radiation of pain to the lower 
extremities.  Straight-leg raise was negative from sitting 
and lying positions.  The veteran was able to heel and toe 
walk.  Her gait was noted to be normal without any assistive 
devices.  The examiner said during repetitive motion in the 
thoracolumbar spine, the veteran had increased pain, easy 
fatigability, lack of endurance, and decreased of range of 
motion by at least five degrees.  X-rays of the lumbar spine 
revealed slight disc narrowing at L1-2 and early degenerative 
changes.  The examiner diagnosed the veteran with 
degenerative disc disease of the thoracolumbar spine.  

The veteran submitted a statement of attendance from her 
employer dated in July 2005 which indicated that the veteran 
missed work one day in February 2005 due to her back 
disability and four days due to illness in April 2005 which 
she said was bronchitis.  

The veteran was afforded a VA spine and respiratory 
examination in May 2006.  The veteran reported constant pain 
in her lumbar spine.  She reported increased pain with flare-
ups.  She said the pain radiated down both legs.  She said 
she did not use assistive devices to ambulate.  She said her 
spine affected her daily activity.  Range of motion of the 
lumbar spine revealed forward flexion of 90 degrees, with 
increasing pain after 45 degrees.  Rotation, left and right 
lateral bending, and left and right rotation were 30 degrees. 
The veteran reported pain in her lumbar spine with straight-
leg raising at 35 degrees.  The examiner said the veteran did 
not lose additional range of motion after repetitive motion.  
Sensory examination was noted to be normal.  X-rays of the 
thoracic and lumbar spine revealed mild degenerative disease.

With regard to bronchitis, the veteran reported bronchitis 
three to four times per year lasting two to three weeks and a 
respiratory infection twice a year which lasted for a couple 
of weeks.  She reported no asthma attacks.  Physical 
examination revealed that the veteran's lungs were clear to 
auscultation and percussion.  No cor pulmonale, pulmonary 
hypertension, or restrictive airway disease were reported.  
Chest x-rays were noted to be normal.  Pulmonary function 
testing reported that the veteran had a FEV-1 value of 109 
percent of predicted value.  The FEV-1/FVC measure was 102.  
Normal spirometric values were noted to indicate the absence 
of any significant degree of obstructive pulmonary impairment 
and/or restrictive ventilary defect.  The VA examiner said 
the veteran's PFT was normal.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1110 (West 2002 and 
Supp. 2006); 38 C.F.R. § 4.1 (2006).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2006).  The veteran's claims for higher 
evaluations for mechanical low back pain and bronchitis are 
original claims that were placed in appellate status by 
notices of disagreement (NOD) expressing disagreement with 
initial rating awards.  As such, separate ratings can be 
assigned for separate periods of time based on the facts 
found--a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Mechanical Low Back Pain

The veteran's mechanical low back pain has been rated 
utilizing Diagnostic Code 5242, degenerative arthritis of the 
spine, under the most recent amendment to the rating 
criteria.  Under the applicable criteria, degenerative 
arthritis of the spine is rated utilizing Diagnostic Code 
5003, degenerative arthritis.  38 C.F.R. § 4.71a (2006).  
Diagnostic Code 5003, in turn, calls for rating on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  The 
schedule for the evaluation of all spine disabilities, with 
or without symptoms such as pain, stiffness, or aching, is 
rated under a single General Rating formula for Diseases and 
Injuries of the Spine, unless the disability is rated under 
the Formula for rating intervertebral disc syndrome (IVDS) 
based on incapacitating episodes.  38 C.F.R. § 4.71a (2006).  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2006).

In pertinent part, under the new General Rating Formula, a 10 
percent evaluation is for application with forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or vertebral body fracture with loss of 50 percent 
or more of the height.  38 C.F.R. § 4.71a, Diagnostic Code 
5242 (2006).

A 20 percent evaluation is for application with forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or muscle spasm or guarding severe enough to result 
in abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent rating is warranted when there is favorable 
ankylosis or forward flexion of the thoracolumbar spine 30 
degrees or less.  Higher ratings require unfavorable 
ankylosis.  Id.

The Board notes that the normal range of motion of the lumbar 
spine is 90 degrees of flexion, 30 degrees of extension, 30 
degrees of lateral flexion in each direction, and rotation of 
30 degrees in each direction.  38 C.F.R. § 4.71a, Plate V 
(2006). 

Diagnostic Code 5243 rates IVDS based on incapacitating 
episodes.  In this case the veteran has not reported 
incapacitating episodes as defined by the rating criteria.  

For the period from April 26, 2004, to February 24, 2005, the 
evidence of record includes the results of the VA spine 
examination dated in September 2004.  The Board finds there 
is no evidence that would warrant a higher evaluation of the 
veteran's lumbosacral spine disability for this time period.  
Range of motion testing obtained at the September 2004 VA 
examination revealed forward flexion of 90 degrees with pain.  
Extension, left and right lateral bending, and left and right 
rotation was 30 degrees.  There was mildly weakened motion in 
the lumbar spine against moderate resistance and sciatica.  
Sensory examination was noted to be normal.  The combined 
range of motion of the thoracolumbar spine totaled 240 
degrees, which is normal.  Thus, neither the veteran's 
demonstrated forward flexion of the spine, or the 
demonstrated combined range of motion number warrant a rating 
greater than 10 percent.  There was no report of abnormal 
gait or spinal contour caused by muscle spasm or guarding.  
Even with pain, there was no suggestion of limitation such 
that the functional debility would equate to the criteria for 
a higher rating.  It follows that an evaluation higher than 
the 10 percent assigned for that period is not warranted.  
Regarding the veteran's pain, the VA examiner reported that 
the veteran had mild to moderate functional impairment 
affecting her ability to work and her daily activities.   
These sort of findings do not suggest that any functional 
impairment caused by the pain she experienced equated to what 
is necessary for the award of a 20 percent rating--flexion of 
60 degrees or combined motion of 120 degrees.  She had normal 
motion even with the pain she experienced.  

For the period from February 24, 2005, the evidence of record 
consists of the results of the VA spine examinations dated in 
February 2005 and May 2006.  The Board finds there is no 
evidence that would warrant an evaluation greater than 20 
percent for the veteran's lumbosacral spine disability since 
February 2005.  Range of motion testing obtained at the 
February 2005 VA examination revealed forward flexion of 75 
degrees.  Extension was 10 degrees.  Left and right lateral 
bending, and left and right rotation were 30 degrees.  There 
was no radiation of pain to the lower extremities.  The 
veteran was able to heel and toe walk.  Her gait was noted to 
be normal without any assistive devices.  The examiner said 
during repetitive motion of the thoracolumbar spine, the 
veteran had increased pain, easy fatigability, lack of 
endurance, and decreased of range of motion by at least five 
degrees.  The combined range of motion of the thoracolumbar 
spine totaled 205 degrees.  However, even if 5 degrees is 
subtracted from each measured movement, the combined range of 
motion would be 170 degrees and flexion would be 65 degrees, 
neither of which suggests that the veteran's disability has 
approached the criteria for a 40 percent rating-favorable 
ankylosis of the thoracolumbar spine or flexion limited to 30 
degrees.  

Range of motion testing obtained at the May 2006 VA 
examination revealed forward flexion of 90 degrees with pain 
starting to increase at 45 degrees.  Extension, right and 
left lateral bending, and right and left rotation were 30 
degrees.  The examiner noted there was weakened motion 
against strong resistance of the lumbar spine but the veteran 
did not lose additional range of motion after repetitive 
movement.  Thus, neither the veteran's demonstrated forward 
flexion of the spine, or the demonstrated combined range of 
motion number warrant a rating greater than 20 percent.  At 
the May 2006 examination, pain was noted after 45 degrees of 
flexion, but even if the 45-degree point was considered the 
limitation of the veteran's motion, a rating higher than 20 
percent would not be warranted.  Greater functional 
limitations would need to be shown before a higher rating 
could be assigned.  Consequently, higher initial ratings for 
the veteran's back disability are not warranted.

Bronchitis

The veteran's chronic bronchitis has been rated as 
noncompensably disabling under Diagnostic Code 6600.  38 
C.F.R. § 4.97 (2006).  A noncompensable rating is not 
mentioned in the rating criteria.  In every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation will be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (2006).  Diagnostic Code 6600 provides 
that a 10 percent evaluation is assigned with an FEV-1 of 71-
80 percent predicted, or FEV-1/FVC of 71 to 80 percent, or 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method, (DLCO (SB)) 66-80 percent predicted.  A 
30 percent evaluation is assigned when there is an FEV-1 of 
56-70 percent predicted, or FEV-1/FVC of 56-70 percent, or 
DLCO (SB) of 56-65 percent predicted.  A 60 percent 
evaluation is warranted where there is FEV-1 of 40-55 percent 
predicted, or FEV-1/FVC of 40-55 percent or DLCO (SB) of 40-
55 percent predicted, or maximum oxygen consumption of 15 to 
20 milliliters/kilogram/minute (ml/kg/min) (with 
cardiorespiratory limit).  Diagnostic Code 6600.  

The veteran underwent PFTs in April 2003, September 2004, and 
May 2006.  The April 2003 PFT was performed by a private 
physician who reported that the results represented mildly 
elevated lung values and mild to moderate obstructive 
ventilatory impairment.  The September 2004 VA examiner 
reported that the results of the PFT revealed mild functional 
impairment.  Finally, at the time of the most recent PFT in 
May 2006 the VA examiner said the veteran's PFT was normal.  

The April 2003 PFT results reported FEV-1 of 86 percent of 
predicted value and the FEV-1/FVC measure was 68 percent.  
Although Dr. Hopen reported that the PFTs revealed only 
mildly elevated lung values and mild to moderate obstructive 
ventilatory impairment, these results correlate to a 
respiratory disability rating of 30 percent under Diagnostic 
Code 6600.  Even though the results are curious in that there 
was no improvement with use of a bronchodilator, such a 
finding on PFT warrants the 30 percent rating.

PFT results in September 2004 show that the veteran had a 
FEV-1 value of 108 percent of predicted value and the FEV-
1/FVC measure was 106 and the May 2006 PFT results reported 
that the veteran had a FEV-1 value of 109 percent of 
predicted value and the FEV-1/FVC measure was 102.  These 
results correlate to a non-compensable disability rating.  

The Board also notes that it is curious that the veteran's 
respiratory disability was described as mild by both Dr. 
Hopen in 2003 and the 2004 VA examiner, yet the results of 
the 2003 PFTs evidenced a 30 percent disability rating.  
However, for the period from April 26, 2004, to September 8, 
2004, the Board finds that, in light of the medical evidence 
of record, as discussed above, an award of 30 percent is 
warranted.  

For the period from September 8, 2004, the Board finds that a 
non-compensable rating is warranted.  This is based on the 
results of the September 2004 PFT which, as noted above, 
revealed a FEV-1 value of 108 percent of predicted value and 
an FEV-1/FVC measure of 106 and the May 2006 PFT results 
which reported that the veteran had a FEV-1 value of 109 
percent of predicted value and the FEV-1/FVC measure of 102.  
There was no suggestion in the record that the veteran 
otherwise met the criteria for a higher rating since the 
September 2004 test.

The Board has considered whether a rating is warranted based 
on criteria not specifically defined in the rating schedule; 
however, the evidence does not show an exceptional or unusual 
disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2006).  The current evidence of record 
does not demonstrate that the veteran's low back disability 
or her bronchitis has resulted in frequent periods of 
hospitalization or in marked interference with employment.  § 
3.321.  Given the lack of evidence showing unusual disability 
not contemplated by the rating schedule, the Board concludes 
that a remand to the RO for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.  

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2006).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002 and Supp. 2006).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that, if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002 and Supp. 2006).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO notified the veteran of the evidence/information 
required to substantiate a claim of service connection in 
April 2004 and August 2004.  The veteran appealed the rating 
assigned.  The veteran was informed of the criteria for 
higher ratings for her disabilities in a June 2006 letter.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate her claims, what VA would do 
to assist, and what was expected of her, including the 
presentation of all pertinent evidence of which she was 
aware.  In summary, the Board finds that no additional notice 
is required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained VA outpatient treatment reports.  The veteran 
provided private medical records.  The veteran was afforded 
several VA examinations during the pendency of her appeal.  
The veteran has not alleged that there is any outstanding 
evidence that would support her claim for higher initial 
ratings for her service-connected disabilities.  The Board is 
not aware of any such evidence.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a higher evaluation for mechanical low back 
pain, evaluated as 10 percent disabling from April 26, 2004, 
is denied. 

Entitlement to a higher evaluation for mechanical low back 
pain, evaluated as 20 percent disabling from February 24, 
2005, is denied.

Entitlement to a 30 percent rating for bronchitis for the 
period from April 26, 2004, to September 8, 2004, is granted, 
subject to the laws and regulations governing the award of 
disability benefits.

Entitlement to a compensable rating since September 8, 2004, 
is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


